DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 05/21/2021 amending Claims 1 – 6 and 10 – 12 and adding new Claims 13 – 15. Claims 1 – 6 and 10 – 15 are examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in lines 19-20 of claim 1 change “said control unit” to - - said controller - - for proper clarity and antecedent basis; 
in line 2 of claims 1 and 13 change “helicopter propulsion system” to a - -helicopter propulsion system of a helicopter - - for proper clarity and antecedent basis; and
in claim 10 change “autorotation of a single-engine helicopter” to - -  autorotation of the helicopter where the helicopter is a single-engine helicopter - - for proper clarity and antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “control computer of the turboshaft engine 6” (p. 7, l. 31).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “for liquid recovery … by means of a drainage valve” in claim 5.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites among other features a piston.  Claim 15 removes the piston from the claimed invention and adds a bladder.  Therefore claim 15 does not include all the limitations of base claim 1 wherein claim 15 depends on .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015145040 A1 (Thiriet) (Pub. No.: US 2017/0016398 A1 cited in claim analyses below is provided as an English equivalent) in view of US Patent 3,886,745 (Kaida), US Patent 2986005 (Dudley) and GB2460246A (Wood).
As to claims 1 and 2, Thiriet teaches (fig. 1 below) auxiliary system (see fig. 1 below) for mechanically driving a shaft, called relay shaft (40 or 60; par. [0033]: 
- a hydraulic motor 7 mechanically connected to said relay shaft (par. [0033]), and adapted to be able to drive it in rotation, 
- a hydraulic circuit 10 for supplying a pressurised liquid (par. [0067], top) to said hydraulic motor 7, 
- a controlled, fast-opening (par. [0068]) hydraulic valve 11 arranged on the hydraulic circuit 10 and adapted to be placed on command (par. [0081]) at least in one open position (par. [0070]) wherein the liquid can supply said hydraulic motor to enable a driving in rotation of said relay shaft, or in a closed position wherein said hydraulic motor is no longer supplied with pressurised liquid (par. [0023]), 
wherein said system further comprises a hydraulic storage unit 9, and a control unit 12, the hydraulic storage unit 9 connected to said hydraulic valve 11 of said hydraulic circuit 10 by a liquid supply line (see fig. 1 below), said hydraulic storage unit 9 comprising: 

however Thiriet does not explicitly teach the hydraulic storage unit 9 is a pyro-hydraulic storage unit driven by the control unit 12; the two compartments 17 18 are sealed; the main compartment comprising at least two propellant cartridges (i.e., at least one more than at least one solid propellant cartridge); and - an ignition charge connected to said main compartment and adapted to initiate the combustion of at least one solid propellant cartridge upon receiving a command from said control unit wherein the controller that is a computer of the aircraft of Thiriet (the term “controller” is interpreted as a computer type controller in accordance with applicant specification p.7, ll. 30-31).

    PNG
    media_image1.png
    334
    667
    media_image1.png
    Greyscale
[AltContent: textbox (liquid supply line)][AltContent: arrow]
Kaida (this reference is considered analogous art because it addresses a problem faced by inventor such as expedient supply of stored energy wherein Kaida teaches supplying compressed gas via a pyro type gas generator and this type of stored energy is used across industries as discussed in US 2015/0128592, pars. [0002] through [0008]) teaches (see fig. 3 below) pyro-hydraulic storage unit 12 14 34 36 driven by a control unit 10 with an enclosure 1 comprising a piston 23, a main compartment (the main compartment is the portion of cylinder 2 to the left of piston 23 wherein the main compartment includes gas chamber 5 and propellant 7; see fig . 3 below; “Defined in the cylinder 2 of the gas generator 1 are a gas chamber 5 and a liquid chamber 6 by means of the piston ... [23]. Represented by 7 is a self-combustible material charged in the cylinder 2 and facing said gas chamber 5”, Kaida col. 2, ll. 60-66) comprising at least one propellant 7 (propellant 7 can be aluminum with potassium perchlorate that is a solid propellant), and a compartment 6 for a liquid reserve opening up into a supply line 17 for a hydraulic device 34; the two compartments are sealed (each compartment is sealed by seal 4; also see col. 6, ll. 60-63); and - an ignition charge 8 connected to said main compartment and adapted to initiate the combustion of the at least one propellant 7 upon receiving a command 11 from a control unit 10; and Dudley teaches (see fig. 1 below) a similar structure used supply pressurized liquid to a hydraulic motor 18 using supply line 32 using at least two propellant cartridges housed inside a compartment (compartment 12 houses propellant cartridges: col. 1, ll. 19-23 and ll. 46-50) and an ignition charge 10 upon receiving a command (col. 3, ll. 24-28), and further teaches that it is beneficial to use stored energy in an explosive charge compared to stored energy as pressurized gas in an accumulator for example because the use of an explosive charge permits use of a smaller accumulator and therefore saves weight (col. 1, ll. 50-60).

    PNG
    media_image3.png
    460
    769
    media_image3.png
    Greyscale
[AltContent: textbox (main compartment)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image5.png
    395
    441
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet with with  a pyro-hydraulic storage unit driven by the control unit of Thiriet as taught by Kaida; the two compartments 17 18 
Thiriet in view Kaida and Dudley teach the current invention but don’t explicitly teach the solid propellant cartridge and the ignition charge receiving a command from the controller that is a computer of the aircraft of Thiriet (the term “controller” is interpreted as a computer type controller in accordance with applicant specification).	
Wood teaches (fig. 1 below) a solid propellant charge and an ignition charge 8 receiving a command from a computer control unit 7 (p. 7, ll. 7-9).

    PNG
    media_image6.png
    530
    864
    media_image6.png
    Greyscale
[AltContent: textbox (relay shaft)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the configure the control unit 7 of Thiriet in view Kaida and Dudley (p. 7, ll. 7-9) as a computer type controller in order to facilitate permitting firing of the ignition charge by either the pilot or the controller for redundancy safety reasons (abstract).
As to claim 6, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses at least one freewheel 8 carried by said relay shaft 40 (par. [0033]).
As to claim 10, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further said relay shaft can be a shaft of power transmission box 22 (shaft between engine 6 and gearbox 22 in fig. 2) regarding a multiengine helicopter, and also teaches a single engine helicopter (claim 1), but does not explicitly teach said relay shaft is a shaft can act as an assistance system for an autorotation of single engine helicopter.
Wood further teaches (fig. 1 above) relay shaft is a shaft of power transmission box 5 so that the system can act as an assistance system for an autorotation (p. 1 ll. 20-25; p. 6 ll. 19-21; p. 14 ll. 5-10) for a single engine 2 helicopter (p. 3, ll. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet in view Kaida, Dudley and Wood with a relay shaft such that the shaft of power transmission box so that the system can act as an assistance system for an autorotation of a single-engine helicopter in order to facilitating safe landing in the scenario of failure of the turboshaft engine taught by Thiriet (Wood p. 1 ll. 20-25).
As to claim 11, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses said relay shaft (par. [0033]: “propshaft”) is a shaft of the at least one turboshaft engine 6 of the propulsion system so that the system can act as a reactivation system of the at least one turboshaft engine (par. [0028]: in the scenario of a twin engine helicopter the auxiliary system can be used to reactivate or quickly restart an engine that has been placed on standby).
As to claim 12, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses a helicopter comprising a propulsion system (claim 1) wherein the helicopter further comprises the auxiliary system (see claim 1 analysis above) for mechanically driving the shaft (40 or 60) of said propulsion system.
As to claim 13, Thiriet teaches (fig. 1 above) auxiliary system (see fig. 1 above) for mechanically driving a shaft, called relay shaft (40 or 60; par. [0033]: propshaft 40 that is output shaft of hydraulic motor 7, the propshaft driving engine 6 via shaft 60 for quick start of turboshaft engine 6; shaft 40 or 60 can be relay shaft as each relay power from the hydraulic motor 7 to the engine 6; shafts 40 and 60 generally correspond to the location of relay shaft 8 of applicant between hydraulic motor 7 and engine 6 of applicant; see fig. 4 of Thiriet and fig. 1 of instant application, respectively; also see Thiriet par. [0094] describing fig. 4), of a helicopter propulsion system (par. [0042]) comprising at least one turboshaft engine 6 connected to a power transmission box (par. [0042]) adapted to drive in rotation a rotor of the helicopter (par. [0002]), said system comprising: 

- a hydraulic circuit 10 for supplying a pressurised liquid (par. [0067], top) to said hydraulic motor 7, 
- a controlled, fast-opening (par. [0068]) hydraulic valve 11 arranged on the hydraulic circuit 10 and adapted to be placed on command (par. [0081]) at least in one open position (par. [0070]) wherein the liquid can supply said hydraulic motor to enable a driving in rotation of said relay shaft, or in a closed position wherein said hydraulic motor is no longer supplied with pressurised liquid (par. [0023]), 
wherein said system further comprises a hydraulic storage unit 9, and a control unit 12, the hydraulic storage unit 9 connected to said hydraulic valve 11 of said hydraulic circuit 10 by a liquid supply line (see fig. 1 above), said hydraulic storage unit 9 comprising: 
- an enclosure comprising a piston 16 that defines two (par. [0067]) compartments 17 18, a main compartment 17, and a compartment for a liquid reserve 18 opening into said liquid supply line, 
however Thiriet does not explicitly teach the hydraulic storage unit 9 is a pyro-hydraulic storage unit driven by the control unit 12; the two compartments 17 18 are sealed; the main compartment housing at least one propellant cartridges; and - an ignition charge connected to said main compartment and adapted to initiate the combustion of at least one solid propellant cartridge upon receiving a command from said control unit.
Kaida teaches (see fig. 3 above) pyro-hydraulic storage unit 12 14 34 36 driven by a control unit 10 with an enclosure 1 comprising a piston 23, a main compartment (the main compartment is the portion of cylinder 2 to the left of piston 23 wherein the main compartment includes gas chamber 5 and propellant 7; see fig . 3 below; “Defined in the cylinder 2 of the gas generator 1 are a gas chamber 5 and a liquid chamber 6 by means of the piston ... [23]. Represented by 7 is a self-combustible material charged in the cylinder 2 and facing said gas chamber 5”, Kaida col. 2, ll. 60-66) housing at least one propellant 7 (propellant 7 can be aluminum with potassium perchlorate that is a solid propellant), and a compartment 6 for a liquid reserve opening up into a supply line 17 for a hydraulic device 34; the two compartments are sealed (each compartment is sealed by seal 4; also see col. 6, ll. 60-63); and - an ignition charge 8 connected to said main compartment and adapted to initiate the combustion of the at least one propellant 7 upon receiving a command 11 from a control unit 10; and Dudley teaches (see fig. 1 above) a similar structure used supply pressurized liquid to a hydraulic motor 18 using supply line 32 using at least one propellant cartridge housed inside a compartment (compartment 12 houses propellant cartridges: col. 1, ll. 19-23 and ll. 46-50) and an ignition charge 10 upon receiving a command (col. 3, ll. 24-28), and further teaches that it is beneficial to use stored energy in an explosive charge compared to stored energy as pressurized gas in an accumulator for example because the use of an explosive charge permits use of a smaller accumulator and therefore saves weight (col. 1, ll. 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet with  a pyro-hydraulic storage unit 
Thiriet in view Kaida and Dudley teach the current invention but don’t explicitly teach the solid propellant cartridge and the ignition charge receiving a command from the controller that is a computer of the aircraft of Thiriet (the term “controller” is interpreted as a computer type controller in accordance with applicant specification).	
Wood teaches (fig. 1 above) a solid propellant charge and an ignition charge 8 receiving a command from a computer control unit 7 (p. 7, ll. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the configure the control unit 7 of Thiriet in view Kaida and Dudley (p. 7, ll. 7-9) as a computer type controller in order to facilitate permitting firing of the ignition charge by either the pilot or the controller for redundancy safety reasons (abstract).
As to claim 14
As to claim 15, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses use of a bladder inside enclosure is interchangeable with use of a piston (par. [0087]). 
In the instant case Thiriet discloses that obtaining the predictable result of transferring released stored energy (stored as a hydraulic charge as in the case of Thiriet or as a pyrotechnical charge in the case of Thiriet in combination with Kaida, Dudley and Wood) to a hydraulic circuit can be obtained using either a bladder or piston (par. [0087]). 
It is further noted that a simple substitution of one known equivalent (in this case, piston) for another (in this case, bladder) to obtain predictable results (in this case, applying pressure to the liquid hydraulic store) was an obvious extension of prior art teachings, KSR, 82 USPQ2d 1385 at 1396, MPEP 2141 III B. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, Wood and further in view of US Patent 8499983 B2 (Conrardy).
As to claim 3, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including the solid propellant cartridges and said piston (claim 1 analysis above).  Thiriet further discloses a membrane (par. [0087], bottom), but does not explicitly teach said enclosure comprises a sealed membrane arranged between the solid propellant cartridges and said piston.
Conrardy teaches enclosure comprises a sealed membrane 30 arranged between the solid propellant 50 and piston 20.
It would have been obvious to one of ordinary skill in the art before the effective .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, Wood and further in view of NPL Fluid Power Dynamics (Mobley) and US Patent 6412509 B1 (Arnulfi).
As to claim 4, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including piston 16 taught by Thiriet in the claim 1 analysis above, but do not explicitly teach said piston is a differential section piston configured to be able to compress the liquid from said compartment for a liquid reserve at a pressure different from the pressure of the gas of the main compartment.
Moby teaches (fig. 2-11 below) a differential section piston 1 configured to be able to compress a liquid (e.g. using piston rod 3) from said compartment for a liquid reserve at a pressure different from the pressure of the gas of a main compartment (inlet gas for example at top of fig. 2-11 applies differential pressure to opposing faces of piston 1); and Arnulfi teaches (fig. 6 below) a piston rod connected to a compartment of a differential piston 28.

    PNG
    media_image8.png
    366
    496
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    421
    471
    media_image9.png
    Greyscale
[AltContent: textbox (piston rod)][AltContent: arrow][AltContent: textbox (compartment)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet in view Kaida, Dudley and Wood with a differential section piston configured to be able to compress the liquid from said compartment for a liquid reserve at a pressure different from the pressure of the gas of the main compartment as taught by Moby and Arnulfi in order to facilitate using optimal pressure for hydraulic motor activation that is not dependent just on characteristics of explosive charge in order for quick engine activation (Dudley col. 1, ll. 39-50; Mobley “DIFFERENTIAL AREAS” section at pp. 23-24; Kaida col. 2, ll. 1-3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, and Wood and further in view of Pub. No. US 20110180439 A1 (Mulleris).
As to claim 5, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses a reservoir 14 for but does not explicitly teach a tarpaulin.
Mulleris teaches a tarpaulin 21 is used to protect a reservoir 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet in view Kaida, Dudley and Wood with a tarpaulin with the reservoir taught by Thiriet for the purpose of facilitating safe handling of reservoir on tarmac or during maintenance (Mulleris par. [0046]).

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Responses to applicant arguments against individual prior art references is below.
Applicant argues that Kaida does not teach a solid propellant cartridge.  In response Kaida teaches several embodiments of propellant 7 (see col. 5, ll. 33-40).  For example Kaida propellant potassium chlorate oxidizer with aluminum fuel is a solid propellant (see 20140034197 A1 par. [0009]). Dudley teaches one or more propellant cartridges.
Applicant argues Dudley does not comprise a solid propellant cartridge comprised in a main compartment.  In response Dudley teaches a compartment housing one or more propellant cartridges (see Dudley annotated fig. 1 below).  
[AltContent: textbox (a compartment of “cartridge-receiving gas generator 12” (Dudley col. 2, l. 31) wherein “one or more cartridges are fired in gas generator 12” (id., ll. 24-25))]
    PNG
    media_image5.png
    395
    441
    media_image5.png
    Greyscale
[AltContent: arrow]
Further Coppedge (US 2016/0138617 A1) teaches it is within one of ordinary skill to use solid propellant cartridges 1026 (see par. [0020], top, reference cartridges) with an enclosure that also includes a piston 1030 and hydraulic section 1020 (see figs. 2, 4 and 5).  Perricci (US Patent 3018627) has similar teachings (see fig. 3).
Applicant argues Wood reference does not teach many of the limitations of the claimed invention and that the Wood compartment can be opened.  In response Wood teaches that it is known in the art to use a computer controller to activate a solid propellant charge that is housed in a compartment.  The compartment is opened in order to install the propellant.  The combination of Wood and the other cited references teach the claimed invention.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including:
US 20140034197 A1 teaches (see par. [0009]) aluminum with potassium perchlorate (the propellant cited in prior art reference Kaida at col. 5, ll. 33-40; see Kaida cited in claim 1 analyses in 35 USC 103 section above) is solid propellant;
US 20080000238 teaches (see fig. 2) solid propellant cartridge 80 inside a compartment (at 81); and
US 4120151 teaches use of solid propellant cartridge with bladder; and
US 3180082 teaches an enclosure (at 10) comprising a piston 22 that defines two sealed (with seal 32) compartments including a main compartment comprising at least one propellant cartridge 17.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARC AMAR/
Examiner
Art Unit 3741